Citation Nr: 0528681	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-23 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury other than scars, to include degenerative 
joint disease.

2.  Entitlement to service connection for residuals of a left 
knee injury other than scars, to include degenerative joint 
disease.

3.  Entitlement to service connection for a sleep disorder, 
to include restless leg syndrome.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from March 1985 
to December 1999.

When this matter was last before the Board of Veterans' 
Appeals (Board) in May 2004, it was remanded to the 
Department of Veterans Affairs (VA), Muskogee, Oklahoma, 
Regional Office (RO) via the Appeals Management Center (AMC) 
for additional development and readjudication.  At that time, 
in addition to the issues listed above, there was also on 
appeal the issue of entitlement to service connection for a 
disability of the upper back.  

Following the completion of the requested development, the 
AMC issued a rating decision in June 2005 that granted 
service connection for cervical and lumbar spine degenerative 
disc and joint disease, and assigned a 20 percent disability 
evaluation, effective from July 23, 2001.  This is considered 
a complete grant of the benefit sought on appeal regarding 
the issue of entitlement to service connection for a 
disability of the upper back, and as such this issue is no 
longer on appeal.  In June 2005, the AMC also issued a 
supplemental statement of the case as to the remaining issues 
of entitlement to service connection for residuals of a right 
knee injury, residuals of a left knee injury, and a sleep 
disorder.  The claims file was returned to the Board and is 
now ready for further appellate review of those issues.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence and 
information needed to substantiate his claims.  All evidence 
necessary for review of the issues considered herein on 
appeal has been obtained, and VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
his claims and the evidence necessary to substantiate them.

2.  Residuals of a right knee injury other than scars, to 
include degenerative joint disease, were not shown in 
service, were not manifest to a compensable degree within the 
first post-service year, and have not been shown by competent 
evidence to be related to service or to a disease or injury 
of service origin.  

3.  Residuals of a left knee injury other than scars, to 
include degenerative joint disease, were not shown in 
service, were not manifest to a compensable degree within the 
first post-service year, and have not been shown by competent 
evidence to be related to service or to a disease or injury 
of service origin.  

4.  A sleep disorder, to include restless leg syndrome, has 
not been shown by competent evidence to be related to service 
or to a disease or injury of service origin.  


CONCLUSIONS OF LAW

1.  Residuals of a right knee injury other than scars, were 
not incurred in or aggravated by active service, and 
degenerative joint disease of the right knee may not be 
presumed to be related to service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2004).

2.  Residuals of a left knee injury other than scars, were 
not incurred in or aggravated by active service, and 
degenerative joint disease of the left knee may not be 
presumed to be related to service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2004).

3.  A sleep disorder, to include restless leg syndrome, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for residuals of 
injuries to his bilateral knees, and for a sleep disorder.  
He claims that his current bilateral knee disorders are 
related to the same injury in service in which he sustained 
his service-connected scars, and that his sleep disorder is 
caused by his service-connected dysthymic disorder.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
set out the legal and regulatory criteria and analyze the 
appellant's claim.

Veterans Claims Assistance Act 
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2004).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the August 2002 rating 
decision, March 2003 statement of the case, May 2003 
supplemental statement of the case, May 2004 Board remand, 
and June 2005 supplemental statement of the case, which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The March 2003 statement of the 
case and June 2005 supplemental statement of the case 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim and those pertinent to the 
implementation of the VCAA.  

Further, in correspondence dated in August 2001 and July 
2004, the RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to his claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to 
service connection for the disabilities at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court reaffirmed that the enhanced 
duty to notify provisions under the VCAA should be met prior 
to an initial unfavorable agency of original jurisdiction 
(AOJ) decision on the claim.  In the instant appeal, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in July 2004 was not given prior to 
the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also notes that the July 2004 VCAA notice contained 
a specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims.  38 
C.F.R. § 3.159(b)(1) (2004).  Although the foregoing notice 
letter had post-dated the initial rating action, prior notice 
to the veteran can be considered satisfactory since it 
properly conveyed to the veteran the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Moreover, throughout the course of this appeal, the RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claims - that is, evidence of the type that 
should be considered by VA in assessing his claims.  A 
generalized request in the initial VCAA notice for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the initial notice 
did not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran pertinent VA examinations in May 2002 
and December 2004.  The 2004 VA examination was conducted 
pursuant to the instructions of the Board remand that had 
requested that the veteran be evaluated by physicians skilled 
in the diagnosis and treatment of orthopedic disorders and 
sleep disorders.  Although the exact specialty of the 
physician who conducted the examination was not noted, given 
that all of the directives regarding the examination that 
were set out by the Board in the remand request were 
followed, the Board may rightfully assume that the physician 
who had conducted the examination had the requisite skills 
requested by the Board.  Essentially, the Board finds no 
basis to find that the physician who conducted the 
examination was not so skilled.  The report of the 
examination looks complete on its face in that the opinions 
requested were obtained and the rationale for the opinions 
were provided.  There is no indication that additional 
examination is necessary for the fair adjudication of the 
veteran's claims.  38 U.S.C.A. § 5103A.  

It is further noted that in the Board's May 2004 remand, the 
RO was requested to obtain copies of the veteran's VA 
treatment records created since his separation from service.  
To that end, in its July 2004 letter, the RO requested that 
the veteran provide information regarding any treatment that 
the veteran had received at a VA facility since service.  The 
veteran did not respond to this request for information.  The 
duty to assist is not a one-way street.  If a veteran wishes 
assistance, he must provide additional details regarding any 
putative evidence when requested to do so.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims of entitlement to service connection 
for bilateral knee disorders, and for a sleep disorder.  
Accordingly, the Board will proceed with appellate review.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests degenerative 
joint disease to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2004).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The appellant is seeking service connection for residuals of 
injuries to his bilateral knees and for a sleep disorder.  As 
noted above, he claims that his current bilateral knee 
disorders are related to the same injury in service in which 
he sustained his service-connected knee scars, and that his 
sleep disorder is caused by his service-connected dysthymic 
disorder.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed residuals of injuries to 
his bilateral knees other than scars, and whether there is 
evidence of a current sleep disorder.  

As to the veteran's claimed bilateral knee disabilities, it 
is initially noted that in the report of a May 2002 VA fee 
basis examination, the pertinent diagnosis was small non-
disfiguring scars of the bilateral knees.  X-rays of the 
bilateral knees were negative, and no knee pathology other 
than the scars was found on examination.  

In the subsequent August 2002 rating decision, the knee scars 
were found by the RO to have been related to an in-service 
injury sustained in a motorcycle accident in December 1994.  
Service connection was thereby established for the knee scars 
only.  In the same decision, service connection for residuals 
of bilateral knee injuries other than the scars was denied.  

In the December 2004, VA examination, X-rays of the knees 
revealed "very mild medial joint space narrowing and 
degenerative changes of the patella femoral space 
bilaterally."  Following an examination that revealed 
minimal pathology, the resulting pertinent diagnosis was 
"degenerative joint disease, bilateral knees, with no 
objective findings on today's exam."

As to the claimed sleep disorder, it is noted that in the May 
2002 VA fee basis examination, the veteran reported having 
difficulty in maintaining sleep which he attributed to his 
chronic pain.  The veteran also reported a history of the 
diagnosis of restless leg syndrome in July 2001.  Following 
examination, the resulting diagnoses were dysthymia; mood 
disorder due to a general medical condition; and personality 
disorder.  Restless leg syndrome was diagnosed by history.  A 
sleep disorder was not diagnosed.  

In the subsequent August 2002 rating decision, dysthymia was 
found by the RO to have been related to the veteran's in-
service treatment for a depressed mood.  Service connection 
was thereby established for dysthymia.  In the same decision, 
service connection for a sleep disorder was denied based upon 
the lack of a current diagnosis of a sleep disorder.  

In the December 2004 VA examination, the veteran reported 
that he has restless leg syndrome that was diagnosed by a 
sleep study in June 2001.  Following examination, the 
pertinent diagnosis was restless leg syndrome.  No other 
sleep disorder was diagnosed.  

Based upon the results of the December 2004 VA examination, 
the Board finds for the current existence of the claimed 
residuals of a right knee injury, residuals of a left knee 
injury, and sleep disorder.  In the report of the 
examination, the knee disorders were diagnosed as 
degenerative joint disease, while the veteran's restless leg 
syndrome was categorized as a sleep disorder.  The Hickson 
element (1) has therefore been satisfied as to the 
disabilities claimed.  

With respect to Hickson element (2), there are records of 
injuries to the veteran's knees in service.  As noted above, 
service connection was established for knee scars related to 
injuries sustained to the knee areas from motorcycle 
accidents in service.  Although there is no evidence of knee 
pathology other than scars in service, given the location of 
the scar injury, for purposes of analysis, an injury to the 
bilateral knees in service may be conceded.  

On the other hand, service medical records show no 
complaints, treatment, or diagnosis for a sleep disorder.  
Notwithstanding the lack of evidence of a sleep disorder 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  The question then is 
whether the evidence is at least in equipoise as to whether 
the veteran has residuals of an injury to the bilateral knees 
other than scars that is related to service, and also whether 
he has a sleep disorder that can be related to service.  

The veteran himself has theorized that he has a sleep 
disorder that is directly the result of service in general, 
and his service-connected dysthymia, in particular.  With 
respect to any medical conjectures that could be made on his 
part, the veteran has not been shown to possess the medical 
background required to provide such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).

The Board notes, however, that the veteran is competent to 
report that he had difficulty sleeping in service because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  

Applying the Hickson analysis, the Board concludes that there 
was an in-service injury to the veteran's bilateral knees, 
that he had difficulty sleeping in service, that he has a 
current bilateral knee disorder other than scars 
(degenerative joint disease), and that he has a current sleep 
disorder, characterized as restless leg syndrome.  Hickson 
elements (1) and (2) are, accordingly, met.  

Thus, with reference to Hickson element (3), for the veteran 
to be successful in his claim, the evidence must show either 
that it is at least as likely as not that his current 
bilateral knee disorder, and/or his current sleep disorder, 
are related to a disease or injury that occurred in service, 
or that degenerative joint disease of the knees was shown in 
the first post-service year.  If the preponderance of the 
evidence shows otherwise, the veteran's claim must be denied.  
The Board has reviewed all of the evidence of record, and 
finds that the preponderance of that evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a bilateral knee injury other than scars, and 
against the claim of entitlement to service connection for a 
sleep disorder, to include restless leg syndrome.  

Preliminarily, with respect to whether a relationship can be 
established between the current degenerative joint disease of 
the bilateral knees and service on a presumptive basis, it is 
initially noted that there are no medical treatment records 
available for the first post-service year.  Moreover, the 
initial medically documented degenerative joint disease of 
the bilateral knees is shown 5 years after service in the 
report of the December 2004 VA examination.  Given the 
absence of the documentation of degenerative joint disease in 
the first post-service year, entitlement to service 
connection for degenerative joint disease of the bilateral 
knees may not be granted on a presumptive basis.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As noted, the veteran has asserted that he has current 
residuals of bilateral knee injuries and a sleep disorder 
that are related to service.  The Court has held, however, 
that lay persons, such as the appellant, are not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  While the Board is sympathetic to the 
appellant's assertions that his current disorders at issue 
are related to service, he is not qualified to render a 
medical opinion and his statements cannot serve as competent 
medical evidence of the etiology of those disorders.  

The only medical opinions and, therefore, the only competent 
evidence on the subject are contained in the report of the 
December 2004 VA medical examination that was conducted for 
the express purpose of determining the etiology of the 
claimed disorders.  

With respect to the claimed bilateral knee disabilities, the 
conclusion reached by the examiner who conducted the December 
2004 VA medical examination was that it was not likely as not 
that the veteran's right or left knee problems are related to 
service.  The examiner elaborated his belief that the 
veteran's knee symptoms were most likely secondary to his 
(nonservice-connected) chronic fatigue syndrome, explaining 
that his belief was based upon a review of the medical 
records and the fact that the only time that the veteran had 
been seen for his knees was once for each knee.  

With respect to the claimed sleep disorder, following the 
diagnosis of restless leg syndrome, the medical opinion 
reached by the examiner was that there had been no sleep 
disorder found in the service and that the veteran's 
currently diagnosed restless leg syndrome  was not related to 
service, did not pre-exist service, and was not aggravated 
thereby.  

The December 2004 examination report and opinions must be 
deemed highly probative because the examination report was 
based upon a review of the veteran's military and post-
military history, thorough testing, and provided detailed 
reasons and bases for the conclusions reached.  There is no 
competent medical evidence in the claims file that 
contradicts these conclusions.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See also 38 C.F.R. § 3.102.  

The Board finds that the preponderance of the evidence is 
against finding that the current residuals of a right knee 
injury other than scars, to include degenerative joint 
disease, the current residuals of a left knee injury other 
than scars, to include degenerative joint disease, and a 
current sleep disorder, are etiologically related to service 
or any service-connected connected disability.  
Significantly, the VA examiner who conducted the December 
2004 VA examination noted that the knee disabilities were 
related to nonservice-connected chronic fatigue syndrome, 
while there was some speculation in the May 2002 examination 
report that the veteran's difficulty with maintaining sleep 
was associated with his chronic pain.  Regardless, neither 
examiner was able to associate the veteran's sleep disorder 
with service or any of his service-connected disabilities.  

In summary, the Board must conclude that the preponderance of 
the evidence stands against the proposition that the 
veteran's residuals of a bilateral knee injury other than 
scars, and current sleep disorder are related to service, 
either directly, on a secondary basis, or by way of 
aggravation.  The veteran's claims must be denied on that 
basis.  As the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt doctrine does not apply 
since there is no approximate balance of the evidence for and 
against the claims.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for residuals of a right 
knee injury other than scars, to include degenerative joint 
disease, is denied.

Entitlement to service connection for residuals of a left 
knee injury other than scars, to include degenerative joint 
disease, is denied.

Entitlement to service connection for a sleep disorder, to 
include restless leg syndrome, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


